Per Curiam.
The bill in this case was filed to compel the appellant, Durnan, and the Broad Street National Bank, of Trenton, to pay to Moore, the respondent, the amount of a lost check, drawn by Durnan, to his own order, upon the bank, and delivered by him to the agent of Moore, without endorsement, as a part of the purchase-money for premises agreed to be purchased by Durnan from Moore, and which agreement Durnan subsequently refused to perform. The liability of the bank was rested upon the fact that before the delivery of the check to the agent of Moore, the Bank had certified it “good when properly endorsed.” The decree under review adjudges that “the said Charles B. Durnan and the said The Broad Street National Bank of Trenton do pay to the said complainant the sum,” &c., &c.' This adjudication carries with it, by necessary inference, the conclusion that a certification by a bank that a check, drawn to the order of the *829maker, is good when properly endorsed by him, renders the bank jointly liable, with the drawer, to an assignee of the check, although the instrument has not. been endorsed by the maker. As Durnan is the only appellant, the correctness of the conclusion of the vice-chancellor on the question of the liability of the bank is not before us for our consideration.
We concur in his conclusion that a court of equity has jurisdiction to entertain a suit for the recovery of the amount due upon a lost check, which is not negotiable for lack of endorsement, and establishing the liability of Durnan upon the note in suit.
The decree appealed from will be affirmed.
For affirmance—The Chief-Justice, Dixon, Garrison, Pitney, Swayze, Bogert, Vredenburgh, Green—8.
For reversal—Garretson, Vroom—2.